          Case 2:21-cv-00583-KJN Document 3 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMIE LYNN FRANZ,                              No. 2:21–cv–0583–KJN

12                       Plaintiff,                     ORDER GRANTING IFP AND
                                                        DIRECTING SERVICE
13            v.
                                                        (ECF No. 2)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17           Presently pending before the court is plaintiff’s motion for leave to proceed in forma

18   pauperis. See 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff submitted the required affidavit, which

19   demonstrates an inability to prepay fees and costs or give security for them. Accordingly, IT IS

20   HEREBY ORDERED that:

21           1.     Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

22           2.     The Clerk of the Court is directed to serve a copy of this order on the United States

23                  Marshal;

24           3.     Within 14 days from the date of this order, plaintiff shall submit to the United

25                  States Marshal (501 I St., 5th Floor, Sacramento, CA 95814) an original and five

26                  copies of the completed summons, five copies of the complaint, and a completed

27
     1
      Actions involving review of Social Security decisions are referred to a magistrate judge
28   pursuant to 28 U.S.C. § 636(b)(1) and E.D. Cal. L.R. 302(c)(15).
                                                      1
          Case 2:21-cv-00583-KJN Document 3 Filed 03/31/21 Page 2 of 2


 1                    USM-285 form, and shall file a statement with the court that such documents

 2                    have been submitted to the United States Marshal;

 3               4.   The United States Marshal is directed to serve all process without prepayment of

 4                    costs not later than 60 days from the date of this order. Service of process shall be

 5                    completed by delivering a copy of the summons, complaint, and scheduling order

 6                    to the United States Attorney for the Eastern District of California, and by sending

 7                    two copies of the summons and complaint by registered or certified mail to the

 8                    Attorney General of the United States at Washington, D.C. See Fed. R. Civ. P.

 9                    4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and

10                    complaint, by registered or certified mail to the Commissioner of Social Security,

11                    c/o Office of General Counsel, Region IX, 160 Spear Street, Suite 800, San

12                    Francisco, CA, 94105-1545. See Fed. R. Civ. P. 4(i)(2). The United States

13                    Marshal shall thereafter file a statement with the court that such documents

14                    have been served; and

15               5.   The parties are hereby notified that, after service of the complaint, this action

16                    will be STAYED pursuant to General Order Number 615, and there will be no

17                    scheduling order or deadlines in effect pending further order of the court. See E.D.

18                    Cal. G.O. No. 615, Paragraphs 6, 10.

19   Dated: March 31, 2021

20
21

22

23
     fran.0583
24

25

26
27

28
                                                         2
